727 S.E.2d 288 (2012)
Cher McCLEARY
v.
N.C. COURT OF APPEALS; Gaston County Superior Court, Presiding Judge; Gaston County Clerk of Court, Hon. Lawrence N. Brown, Jr.; Deutsche Bank National Trust Company, Trustee.
No. 273P12.
Supreme Court of North Carolina.
June 28, 2012.
Cher McCleary, for McCleary, Cher.
John T. Benjamin, Jr., Raleigh, for Deutsche Bank National Trust Company.

ORDER
Upon consideration of the petition filed by Petitioner on the 25th of June 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Gaston County:
"Dismissed by order of the Court in conference, this the 28th of June 2012."